COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Donna Gayle Holcomb v. The State of Texas

Appellate case number:    01-16-00349-CR

Trial court case number: 1141352

Trial court:              230th District Court of Harris County

        The panel having voted to deny rehearing and the en banc court having voted
unanimously against reconsideration en banc, Donna Gayle Holcomb’s motion for rehearing and
alternative motion for en banc reconsideration is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of: Justices Bland and Keyes*

* Justice Huddle, who participated in the original decision, resigned her office on June 14, 2017,
and did not participate in the consideration of the motion for rehearing.

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.

Date: February 8, 2018